Citation Nr: 0113291	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1999, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran subsequently perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral hearing loss had its onset as a result of noise 
exposure during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided two recent 
VA medical examinations addressing his bilateral hearing loss 
and its etiology.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  The nexus 
between service and the current disability can be satisfied 
by medical or lay evidence of continuity of symptomatology 
and medical evidence of a nexus between the present 
disability and the symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Where a claim involves hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

On the authorized audiological evaluation in July 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
60
70
LEFT
30
30
45
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  
Accordingly, the veteran's hearing loss in both ears 
constitutes a disability pursuant to 38 C.F.R. § 3.385.

Given the presence of a current disability, to satisfy the 
requirements for service connection the record must include 
evidence of in service onset of bilateral hearing loss, and a 
nexus between his current bilateral hearing loss and service.  
The veteran contends that he suffered noise trauma in service 
due to his military occupational specialty of a flight 
engineer which required him to work on flight lines and 
participate in some flights as an observer.  He has stated in 
the record that he was not provided ear protection in service 
despite his exposure to flight noise.  At his examinations 
and more specifically in his substantive appeal, the veteran 
noted that since his discharge he has not been exposed to 
noise trauma.  For the first ten years after discharge he 
worked as a salesman for Superior Food Company, and for the 
next thirty years he ran his own food business, neither of 
these occupations involving significant exposure to noise.  

To support his claim, the veteran submitted a lay statement 
from a friend, E. Novak, who stated that the veteran had a 
hearing aid when he met him in 1962, and a statement from a 
store owner from whom the veteran purchased hearing aid 
batteries in the mid-1960's and 1970's.  The veteran's 
service records note that his date of birth was in March 
1920, which would have made him only 42 years old in 1962 
when he has been documented as having hearing aids.

The veteran's service medical records reveal that his hearing 
was 15/15 whispered voice at entry in March 1943 and the same 
at his separation examination in February 1946.  No treatment 
or complaints of hearing loss are in the service medical 
records.  In addition to his service medical records, the 
veteran has submitted various training certificates and 
personnel related service records indicating that he had 
training as a flight engineer, in airplane mechanics, and in 
factory school.  Another service document notes that he 
instructed others in engine functions, flight plans and 
operations, cruise control, ground operations, specifically 
in connection with the flying B-29 bombers.  He also was 
assigned to a flight test section overseas and participated 
in five long range, high altitude combat bombing missions as 
a supervisor.

As part of the decision making process, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In this capacity, the Board finds the 
veteran's statements to be credible, both concerning his in-
service experiences as well as his symptomatology over the 
years.  The Board observes that his statements regarding his 
noise exposure in service are entirely consistent with the 
service personnel information available, and his assertion 
that his hearing has gotten worse since service is supported 
by the lay statements noting his use of a hearing aid in 1962 
at age 42.  Consequently, the Board finds ample credible 
evidence that the veteran experienced noise trauma in 
service. 

Given that the Board has determined that the veteran has a 
current hearing loss disability and noise trauma in service, 
the only remaining question is whether his current hearing 
loss disability has been related to his noise trauma in 
service by competent medical evidence.  This question has 
been addressed by two VA examinations conducted in July 1999.  
First, in an ears examination, the examiner noted that the 
claims file was not available for review, but noted the 
veteran's noise trauma in service as reported by the veteran, 
and upon examination, concluded that he had sensorineural 
hearing loss, and that this sensorineural hearing loss was 
more likely than not related to military noise exposure.  
This conclusion is corroborated in the audiometry 
examination, also conducted in July 1999.  After examining 
the veteran and noting his history of noise trauma in 
service, the examiner opined that "it is as likely as not" 
that unprotected noise exposure in the military contributed 
to his present bilateral hearing loss and tinnitus.

Although the first VA examiner did not have the opportunity 
to review the claims file, the information regarding noise 
exposure in service provided by the veteran is consistent 
with his service personnel records and has been found 
credible by the Board, therefore, the examiner's reliance on 
this information, even without examining the claims file, is 
valid and does not undermine the conclusion that the 
veteran's current hearing loss is related to his noise trauma 
in service.  Additionally, given that an entirely separate VA 
examiner came to the same conclusion regarding the etiology 
of the veteran's hearing loss further confirms the 
relationship between his noise exposure in service, and this 
current bilateral hearing loss.  Consequently, the Board 
finds that the opinions expressed by the VA examiner provide 
a sufficient medical nexus.

Given that the record demonstrates a current bilateral 
hearing loss disability, noise exposure in service but not 
since discharge, and a medical link between the in service 
noise exposure and the current bilateral hearing loss, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals



 

